Citation Nr: 1826128	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the November 2009 rating decision, the RO granted service connection for PTSD with depressive disorder and assigned an initial 50-percent rating, effective April 13, 2009.  In the July 2011 rating decision, the RO denied service connection for hepatitis C.

In February 2013, the Board remanded the claims for evidentiary development.  At that time, the Board determined that the issue of entitlement to a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue as well.  The matters on appeal were returned to the Board in August 2016, whereupon they were remanded once again for evidentiary development.

The issues of entitlement to service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD with depressive disorder has been shown to be productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been demonstrated.



CONCLUSION OF LAW

The criteria for an increased initial disability rating of 70 percent, but no higher, for PTSD with depressive disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for PTSD with Depressive Disorder

The Veteran contends that his service-connected PTSD with depressive disorder is more severe than his current disability rating reflects.  For the following reasons, the Board finds that an increased 70-percent rating is warranted.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of an initial 50-percent rating, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 50-percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment described in the general rating formula to determine whether an increased evaluation is warranted.

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD with depressive disorder most nearly approximates impairment warranting a 70-percent rating, but no higher, for the entire period on appeal.

The pertinent evidence may be summarized as follows.  In April 2009, the Veteran submitted an evaluation performed by a private psychiatrist, Dr. Anderson (the evaluation occurred in March 2009).  The evaluation noted that the Veteran had intrusive thoughts and nightmares about Vietnam, hypervigilance, arousal, avoidance behavior, and diminished interest in significant, and particularly social, activities..  He reported troubles with irritability and angry outbursts, explaining that he tended to "just snap" during those times.  A history of intermittent work was noted.  Dr. Anderson observed concentration problems during the interview, and the Veteran reported cognitive difficulties, including a diminished ability to think and indecisiveness.  Recurrent thoughts of death were described (although the Veteran denied suicidal ideation).  The Veteran stated, "If someone were to come along and push my buttons, I would kill them."

On mental status examination, the Veteran was pleasant and cooperative, though his impulse control fell below normal limits.  His speech was normal.  His form of thought was remarkable for circumstantiality and occasional tangentiality; though content was consistent with the presence of homicidal ideation, impulsive in nature.  Perceptual abnormalities were also noted-the Veteran stated that he had perceived "spirits" in his workplace. The Veteran was oriented to all three spheres, but his attention, concentration, memory, judgment, and insight abilities fell below normal limits.  Overall, Dr. Anderson noted that the Veteran had difficulties in multiple areas, including social functioning, employment functioning, judgment-related issues, thinking difficulties, and mood.  A Global Assessment of Functioning (GAF) score of 39 was assigned, consistent with impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

(With respect to the GAF scores discussed herein, the Board notes that, effective February 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5 (where the GAF score was dropped).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4. 2014).  The United States Court of Appeals for Veterans Claims has since held that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Feb. 23, 2018).  In the present case, however, the Veteran's appeal was pending before the Board on August 4, 2014.  Hence, the DSM-IV is for application.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).)

On VA examination in November 2009, the Veteran reported that he experienced depression daily.  He reported having mood swings, stated that he isolated himself, and described a "lack of ability to function."  He reported fatigue and lethargy, poor focus and memory, and motivation problems.  He denied homicidal or suicidal ideation for many years.  In terms of marital and family relationships, the Veteran reported that he had been married twice; his current marriage was "good" and "happy."  However, he reported that he had no friends and avoided people.  He reported that he had a gun and wanted to shoot himself last year but gave the gun away.  He denied a history of violence.

On mental status examination, the Veteran was noted to be lethargic and tense with a vacant stare.  His speech was hesitant but clear and coherent; his attitude was cooperative but indifferent; his affect was flat; and his mood was depressed and fearful.  The examiner noted that the Veteran had attention disturbances-i.e., he was easily distracted with a short attention span, but was oriented to person, time, and place.  The examiner noted that the Veteran's thought process seemed scattered and confused at times; some dissociation and slow processing was observed.  In terms of thought content, the Veteran was preoccupied with one or two topics-namely, he exhibited fixation on religious themes and violent urges.  His insight was noted to be poor.  He denied hallucinations or delusions.  No inappropriate behavior was noted.  The Veteran exhibited obsessive and ritualistic behaviors, including counting and praying.  No panic attacks were noted.  A GAF score of 55 was assigned.

In January 2010, the Veteran submitted a second evaluation by Dr. Anderson.  Her report noted that the Veteran's symptoms were largely consistent with her previous evaluation, including cognitive problems, intense anger and other judgment-related issues, and social withdrawal.  On mental status examination, it was noted that the Veteran exhibited poor impulse control, circumstantial and tangential thought (including homicidal ideation and suicidal ideation), and perceptual abnormalities.  The Veteran was oriented to all three spheres but exhibited below-average attention, concentration, memory, judgment, and insight.  A GAF score of 39 was assigned.

In April 2013, the Veteran submitted a third evaluation by Dr. Anderson (performed in February 2013).  On review, the symptomatology noted in the report was largely consistent with the previous evaluations.  Notably, Dr. Anderson discussed a recent episode where the Veteran became angry after his car was back into and apparently threatened to kill the other driver.  The Veteran also reported that he had been laid off in December 2012 (though it appears this was part of company-wide layoffs and not specific to the Veteran's conduct).  On mental status examination, the Veteran was oriented to all three spheres but again exhibited below-average cognitive functioning, including impaired memory and language functioning.

On VA examination in November 2013, the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner concluded that the Veteran's psychiatric symptomatology was productive of  occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had "moderate symptoms and difficulty in social functioning, but he is capable of completing his activities of daily living satisfactorily and has maintained some meaningful interpersonal relationships."  A GAF score of 54 was assigned.

In addition to the above evidence, the Board has reviewed the Veteran's VA outpatient records pertaining to his psychiatric treatment.  These records are consistent with the symptoms described in the VA and private evaluations discussed above.

After carefully reviewing the record, the Board first finds that an increased initial rating of 70 percent is warranted, as the Veteran has demonstrated most of the symptoms contemplated by the criteria for a 70-percent rating.  Specifically, the evidence of record consistently reflects symptoms of suicidal and homicidal ideation; obsessional rituals (identified by the November 2009 VA examiner as counting and praying); impairment of thought processes (including below-average memory, focus, and concentration); depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (including unprovoked irritability with periods of violence); and difficulty in adapting to stressful situations.  Overall, the evidence clearly shows that the Veteran's psychiatric symptomatology has resulted in deficiencies in his ability to function in a work setting, as well as deficiencies in judgment, thinking, and mood.  In light of the above, the Board concludes that the criteria for a 70-percent rating have been met.  See 38 C.F.R. § 4.130, DC 9411.

The Board further finds, however, that a 100-percent rating is not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment.  More specifically, the Veteran's psychiatric symptomatology has not been shown to be productive of most of the areas referenced by the 100-percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118.  As noted above, while the Veteran has exhibited cognitive impairment throughout the appeal period, his psychiatric evaluations do not demonstrate gross impairment of thought processes or communication.  Moreover, while there is some evidence in the record of occasional dissociation and perceptual abnormalities, the Veteran has not alleged, and the evidence does not reflect, that he has experienced persistent delusions or hallucinations.  Indeed, the record shows that the Veteran has been orientated to time and place at each psychiatric evaluation, and has behaved appropriately and cooperatively-there is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has exhibited poor impulse control, to including homicidal ideation; however, there is no indication in the record that he represents a persistent danger of hurting himself or others.  For example, although he has had episodes of intense anger, there is no evidence to suggest that the Veteran has been regularly involved in physical altercations.  In light of the above, the Board finds that the Veteran's psychiatric symptoms do not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating.  See 38 C.F.R. § 4.130.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD with depressive disorder more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  Therefore, an increase to 70 percent is warranted.  A rating in excess of 70 percent is denied.


ORDER

Entitlement to an increased initial disability rating of 70 percent for PTSD with depressive disorder is granted.


REMAND

Service Connection for Hepatitis C

The Veteran contends that he was infected with hepatitis C in service and received a diagnosis in July 1972, four months after his discharge.  See VA Form 9 (October 2013).  Notably, the Veteran has not been afforded a VA examination with respect to this claim.

To support a finding that a claimant contracted hepatitis C in service, it must be shown that the claimant was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

In this case, the record indicates that the Veteran used heroin while serving in Vietnam.  See PTSD Compensation and Pension Exam Reports (November 2009 and November 2013).  Thus, he may have been exposed to one of the recognized risk factors-namely, IV drug use-in service.  A November 2010 letter from a VA Physician's Assistant reflects that the Veteran "could have contracted Hep C last year, or forty years ago."  In light of the above, the Board finds that a VA examination is needed.  See 38 U.S.C. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

TDIU

The Veteran contends that he is entitled to a TDIU.  Because this issue is inextricably intertwined with the claim discussed above, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's hepatitis C was incurred in service.  The examiner should specifically discuss the Veteran's reports of heroin use in service in the context of evaluating his risk factors for hepatitis C.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


	(CONTINUED ON NEXT PAGE)









______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


